         CASE 0:19-cv-01869-WMW Document 45 Filed 09/03/19 Page 1 of 3




September 3, 2019

VIA ECF

The Honorable Wilhelmina M. Wright
United States District Court
District of Minnesota
774 Federal Building
316 N. Robert Street
St. Paul, MN 55101

                Re:     BMO Harris Bank N.A. v. Kelley, No. 19-cv-01869

Dear Judge Wright:

        Briefly by way of reminder, this firm was retained last month to handle BMO Harris
Bank N.A.’s (“BMO”) challenge in this Court of Judge Sanberg’s July 1, 2019 ruling imposing
sanctions for spoliation of evidence. Having familiarized ourselves with the case, we write to
apprise the Court of some issues of critical importance, which may bear on the pending motion
to stay proceedings.

         The Scope of This Court’s Review. Judge Sanberg’s sanctions decision is subject to de
novo review whether it is characterized as an order or a recommendation. But the Trustee asserts
that there can be literally no review in this Court at all, i.e., that Judge Sanberg’s decision is a
final order that can be reviewed only by the Eighth Circuit after final judgment. But when the
Trustee moved for the challenged sanctions, his papers and proposed order explicitly sought only
a recommendation. At oral argument, the Trustee stated that “that’s all we’re asking for, Judge,
is the recommendation on the adverse inference.” Judge Sanberg herself stated at the oral
argument that the issue was whether to “make a recommendation to the district court.” The
prospect that the motion resulting in the challenged order would give rise to an unreviewable
determination that an adverse inference instruction must be given by this Court absent reversal
by the court of appeals arose for the very first time in the Bankruptcy Court’s July 1, 2019
decision. As a matter of due process, this was not fair. As this Court knows, when the
Bankruptcy Court recommends a particular course of action, this Court exercises plenary review
under Fed. R. Bankr. P. 9033. It may accept, reject, or modify the Bankruptcy Court’s fact
findings and legal conclusions, and it may receive further evidence on the disputed issues.1
BMO was not notified that the Trustee was seeking – and the Bankruptcy Court was considering
– a determination that would not be subject to review by this Court.


1
  See, e.g., Chowdhury v. Hansmeier, Nos. 18-cv-3403, 19-cv-0156 (WMW), 2019 WL 1857111 at *5 (D. Minn.
April 25, 2019) (vacating portions of the bankruptcy court’s orders but affirming the bankruptcy court’s
recommendation that arrest warrants issue as a civil contempt sanction).
         CASE 0:19-cv-01869-WMW Document 45 Filed 09/03/19 Page 2 of 3




         The Review BMO Seeks. The government’s investigation and prosecution of the
participants in the Petters Ponzi scheme was based on the extensive cooperation of insiders –
people who would know whether banks helped to facilitate the scheme. Yet there was no
suggestion by the government at that time that M&I Marshall and Ilsley Bank (“M&I”), the bank
BMO later acquired, was engaged in wrongful activity.2 Now, based on an enterprise-wide
recycling of backup tapes begun in 2010 and certain other events in 2014 and 2017-18, the
Trustee contends that this Court must inform the jury that BMO “intentionally destroyed and
failed to preserve Minnesota email backup tapes that it knew were harmful.”3 As the Advisory
Committee Notes to the 2015 amendment to Fed. R. Civ. P. 37(e)(2) make clear, that is a “very
severe measure[],” which “[n]egligent or even grossly negligent behavior does not logically
support,” and courts “should exercise caution” before using it. The Trustee is attempting to
insulate the challenged instruction from any review at all by this Court, and to simply rush to
trial instead, but the Court should give the recommended jury instruction the scrutiny it deserves.
We will (a) seek to present further argument and possibly further evidence as well; (b) ask the
Court to carefully examine all of the facts, and to review all of the inferences Judge Sanberg
drew from them; (c) ask the Court to make its own credibility determinations, as so much of
Judge Sanberg’s July 1, 2019 decision depends on assessments of the credibility of employees
and counsel; and (d) ask permission to file supplemental briefing in support of BMO’s challenge
to the July 1, 2019 decision, and for oral argument on that challenge.

        The Available Relief. We contend that no sanctions are warranted. The Bankruptcy
Court erred in concluding that circumstantial evidence (i.e., actions by others years later)
supports a finding that the recycling of backup tapes in or about 2010 and the handling of the
tapes discovered in 2014 was done with the intent to deprive the Trustee of their use in litigation.
(Moreover, the recommended remedy is so onerous that the Advisory Committee Notes
admonish that even when there is such a finding, that “does not require a court to adopt any of
the measures listed in [Rule 37](e)(2).”) But if this Court concludes that the evidence would
support such a finding, and that an adverse inference would be appropriate if the finding is made,
the disputed factual issue should be decided by the jury, not this Court or a Bankruptcy Judge.
Both the case law and the Advisory Committee Notes support that argument.

        We are aware of the various pending matters and are loath to further burden the Court.
On the other hand, we thought it appropriate to inform the Court in broad strokes of the
foregoing issues because they may bear on the Court’s decision on the pending motion to stay
the resolution of our challenge to the sanctions decision pending the outcome of BMO’s effort to
obtain review of Judge Sanberg’s summary judgment decision.

                                                    Respectfully submitted,

                                                    /s/ John Gleeson


2
  The recent settlement of a Financial Institutions Reform, Recovery, and Enforcement Act claim, which involved
neither a finding nor an admission of unlawful activity by M&I, does nothing to undermine this argument.
3
  BMO Harris Bank N.A. v. Kelley, No. 19-cv-01869, Dkt. 1-4 (Order Granting Plaintiff’s Motion for Rule 37
Sanctions for Defendant’s Spoliation of Evidence) at 2.


                                                        2
           CASE 0:19-cv-01869-WMW Document 45 Filed 09/03/19 Page 3 of 3



                                      John Gleeson (pro hac vice)
                                      Michael Schaper (pro hac vice)
                                      Noelle E. Lyle (pro hac vice)
                                      DEBEVOISE & PLIMPTON LLP
                                      919 Third Avenue
                                      New York, NY 10022
                                      Phone: (212) 909-6000
                                      jgleeson@debevoise.com
                                      mschaper@debevoise.com
                                      nelyle@debevoise.com

                                      Counsel for Appellant BMO Harris Bank N.A.


cc: All counsel of record (by ECF)




                                         3
